Citation Nr: 1821157	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-24 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disorder.

2. Entitlement to service connection for neuropathy of left lower extremity.

3. Entitlement to service connection for neuropathy of right lower extremity.

4. Entitlement to an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and dysthymia.


ORDER

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for neuropathy of left lower extremity is denied.

Entitlement to service connection for neuropathy of right lower extremity is denied.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's low back condition is not etiologically related to any incident of service.

2. The Veteran does not have neuropathy of left lower extremity for VA purposes.

3. The Veteran does not have neuropathy of right lower extremity for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back condition have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for neuropathy of left lower extremity have not been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

3. The criteria for service connection for neuropathy of right lower extremity have not been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty from July 1968 until July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and February 2013 rating decisions dated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for low back disorder

The Veteran contends that he has a low back disorder related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has a low back disorder that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a low back disorder related to his military service.

The Veteran has asserted that he injured his back during an explosion while servicing in the Republic of Vietnam. The claims folder reflects, and VA has conceded the Veteran's Vietnam service as well as him surviving a grenade blast while serving in Vietnam. (See October 1970 Clinical Record). Thus, the Board finds the Veteran's assertion that he injured his back during active service to be consistent with his military service. 

The Veteran was afforded a VA examination in January 2013. The Veteran was provided with a diagnosis of mild lumbar spondylosis. The examiner concluded that the Veteran's current low back condition is not caused by or the result of his military service. The examiner explained that after a review of the claims folder and the available medical literature, the Veteran's mild lumbar spondylosis is consistent with normal aging.

Based on the above, the Board finds service connection for a low back condition is not warranted.

The Board notes that the Veteran may sincerely believe that his low back condition is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the foot for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
	
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for neuropathy of the bilateral lower extremity

The Veteran contends that he has neuropathy of the bilateral lower extremity related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has neuropathy of the bilateral lower extremity that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has neuropathy of the bilateral lower extremity related to his military service.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for neuropathy of the bilateral lower extremity.

An essential element of a claim for service connection is evidence of a current disability.

The Veteran was provided a VA medical examination in January 2013. The examination report noted the Veteran with no current diagnosis of peripheral neuropathy or nerve condition. 

Based on the foregoing, the Veteran does not have neuropathy of the bilateral lower extremity for VA purposes.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the lower extremity for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has neuropathy of the bilateral lower extremity for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

While the Veteran's December 2011 claim currently on appeal was adjudicated as entitlement to service connection for PTSD by the RO, the medical evidence of record reveals an additional diagnosis of dysthymia (depression). The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include PTSD and dysthymia.

The Veteran was provided a VA mental health examination in September 2011. The examiner concluded that the Veteran did not meet the criteria for PTSD. Additionally, the examiner was unable to provide an opinion without resulting in mere speculation in regard to the Veteran's dysthymia. The Board finds that a supplemental examination/opinion is necessary prior to adjudicating this claim
As previously indicated, the Veteran was exposed to combat while serving in the Republic of Vietnam. Additionally, the Veteran survived a grenade blast, in which he is currently service-connected for some of the residual injuries. The Board finds that an examination and opinion assessing the Veteran's current mental condition, his consistent lay statements, mental health treatment, and his active military service is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for an acquired psychiatric condition, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA mental health examination with the appropriate provider in regard to the claims to service connection for an acquired psychiatric condition. The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric condition that is related to, or aggravated by, his military service and

b.) Whether it is at least as likely as not that the Veteran has an acquired psychiatric condition that is related to, or aggravated by his service-connected disabilities.

In providing the requested opinions, the examiner is instructed to consider the Veteran's medical treatment records, previous diagnoses, his military service, and his consistent credible statements in regard to the claimed condition.

Any opinion provided should include a complete rationale.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Charles D. Romo, Attorney]


Department of Veterans Affairs


